Dear Mr. Gravel:
You ask us to determine whether the following quoted statute, LSA-R.S. 37:3505 (G)(1), authorizes payment by the Louisiana State Board of Private Investigator Examiners to a board member for services performed by such members on official business of the board, and if so, at what hourly or daily amount.
The statute provides:
 No member of the board shall receive a per diem
but shall be reimbursed for actual expenses incurred when attending a meeting of the board or any of its committees and for the time spent on behalf of the board on official business, not to exceed ten days in any month. (Emphasis added).
The foregoing statute prohibits the payment of a per diem, but allows reimbursement for actual expenses, which we interpret as "out-of-pocket" expenses, incurred by a board member when attending a board or committee meeting.
While the statute contemplates some sort of compensation for the time spent on behalf of the board on official business, we conclude that the board may not legally make such payment as there is no method or rate of compensation included within the statute. To make such payment in absence of statutory authorization is in violation of the LSA-Const. Art. VII, § 14 (1974) mandate against the prohibited donation of public funds. It is suggested that legislative amendment be sought to include a rate of payment so that board members may be compensated for time spent on behalf of the board on official business.
Should you have further questions in which this office may provide assistance, please contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________ Kerry L. Kilpatrick Assistant Attorney General KLK/jlg